Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 1 of 6 PageID #: 3958
Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 2 of 6 PageID #: 3959




                            Exhibit A
Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 3 of 6 PageID #: 3960
Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 4 of 6 PageID #: 3961
Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 5 of 6 PageID #: 3962
Case 1:17-cv-06404-BMC-SMG Document 192 Filed 10/12/18 Page 6 of 6 PageID #: 3963
